Citation Nr: 1804642	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  13-07 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M.D., Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1956 to July 1976. The Veteran died in December 1995; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2015, the Board determined that new and material evidence was presented and the claim for service connection for the Veteran's cause of death was reopened. 
The Board also remanded the claim for further development to include obtaining a medical opinion. 

As discussed in more detail below, a substantial portion of the contents of the claims-file is currently missing and unavailable for review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appellant's claim of entitlement to service connection for cause of the Veteran's death. See 38 C.F.R. § 19.9 (2017). VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

The contents of the Veteran's claims file currently available for review by the Board are entirely contained in the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formally, the Virtual VA system). 

Significantly, it appears that a substantial portion of the pertinent contents of the Veteran's claims file pertaining to the issue of cause of the Veteran's death have not been properly associated with these electronic databases, and are currently missing and unavailable for review. 

According to a May 2017 Memorandum prepared by VA Records Management Center (RMC), the RMC conducted multiple searches of their files activity for all records which may be associated with the Veteran, to include claims folder and service treatment records but unfortunately, no records were located for the Veteran at RMC. 

The Memorandum instructed the RO to proceed with rebuilding the lost claims folder per M21-1 III.ii.4.D.1.b. if the RO is unable to locate the folder after circularization at Regional Offices.  

In review of the electronic claims file, however, it is unclear whether the Appellant has been properly notified and provided an opportunity to (re-)submit any evidence in support of her claim. 

Most notably, the Veteran's service treatment records, VA and private medical records, the appellant's statement of the case, substantive appeal, and lay statements have not been located. The rebuilt file indicates that the Veteran has previously had records from Social Security Administration and there are no indications that the RO requested a set of Social Security records. 

The April 2015 Board remand also references a document received by the appellant that discusses a study that found that Marine Vietnam veterans had statistically significant excesses of death due to pancreatic cancers. This document is also not included in the rebuilt claim's file. 

The Board notes that it is well-established that in cases such as this where records in the custody of VA have been lost, VA has a "heightened" duty to assist in the development of the claim. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005). An exhaustive attempt to reconstruct the file to the fullest extent possible is necessary to comply with VA's duty to assist. 

Accordingly, the RO should conduct another search for all available evidence, including any rating decisions, statements of the case, supplemental statements of the case, prior Board decisions, VA treatment records, or prior VA examinations, which may be relevant to the appellant's claim.

Finally, the Board remanded this claim in April 2015 in order to obtain a medical opinion pertaining to the Veteran's cause of death. The examiner opined that there is no evidence that the Veteran's pancreatic cancer was caused by his diabetes. The examiner stated that the Veteran's "pancreatic cancer was not caused by the following conditions; replacement of his knee, degenerative joint disease, or dyshidrotic eczema. There is no evidence that his pancreatic cancer was caused by the use of ketoconazole use for skin disease. There is no evidence of exposure in the water at Camp Lejeune could have caused the pancreatic cancer."

The VA examiner was asked to provide a complete rationale for all opinions and conclusions reached. The Board finds that VA failed to substantially comply with Board remand directives. While a medical opinion was obtained, the Board finds the examiner's opinion is inadequate as the examiner's opinion is wholly conclusory and inadequate for adjudication purposes. See Stegall v. West, 11 Vet. App. 268, 271   (1998) (holding that a Board remand confers "a right to compliance with the remand orders").

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all procedurally appropriate actions to rebuild the missing contents of the claims file. Actions should include, but not be limited to, providing specific notice requesting the appellant to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of missing contents) that may be in her possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the appellant. 

 2. All attempts to rebuild the missing contents of the original claims file in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims file. 

3. Thereafter, obtain a medical opinion pertaining to the Veteran's cause of death from a VA oncologist. The physician is asked to review all evidence of record and to provide an opinion as to:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pancreatic cancer was due to or aggravated by diabetes mellitus, type II?

b) Whether it is at least as like as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II was a contributory cause of the Veteran's death?

c) Whether it is at least as like as not (50 percent or greater probability) that the Veteran's pancreatic cancer was due to presumed exposure to herbicides, to include Agent Orange?

d) Whether it is at least as like as not (50 percent or greater probability) that the Veteran's pancreatic cancer was due to or aggravated a service-connected disability, including right knee replacement, degenerative arthritis of the left knee, or dyshidrotic eczema of both feet?

e) Whether it is at least as like as not (50 percent or greater probability) that the Veteran's pancreatic cancer was due to or aggravated by treatment received for service-connected disability, including a right knee replacement, degenerative arthritis of the left knee, or dyshidrotic eczema of both feet, to include liver dysfunction following the use of ketoconazole?

f) Whether it is at least as like as not (50 percent or greater probability) that the Veteran's treatment received for service-connected disability, including for a right knee replacement, degenerative arthritis of the left knee, or dyshidrotic eczema of both feet, was a contributory cause of the Veteran's death?

g) Whether it is at least as like as not (50 percent or greater probability) that the Veteran's pancreatic cancer was due to exposure to chemicals in the water of Camp Lejeune?

h) Whether it is at least as like as not (50 percent or greater probability) that the Veteran's pancreatic cancer was due to any combination of the above?

The physician is reminded that the term principal cause of death means the primary cause of death that singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.

The term contributory cause of death means one inherently not related to the principal cause; which contributed substantially or materially to cause death; which combined to cause death; or which aided or lent assistance to the production of death.

The physician must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. Each question above must be separately and comprehensively addressed.

If any part of the requested opinion cannot be rendered without resorting to speculation, it must be stated whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the medical professional (i.e. additional facts are required, or the medical professional does not have the needed knowledge or training).

4. After the development requested above has been completed to the extent possible, the RO should review the opinion report to ensure that it is responsive to the remand directive and that each question above is addressed thoroughly. If it does not comply with remand directives, corrective action should be taken.

5. Finally, readjudicate the claim on the merits. If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


